Citation Nr: 1120620	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  05-36 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to a bilateral knee disorder.

3.  Entitlement to service connection for cervical spine disorder, to include as secondary to a bilateral knee disorder.

4.  Entitlement to service connection for chronic headaches, to include as secondary to a bilateral knee disorder.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to February 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied service connection for a bilateral knee condition, a lumbar condition, a cervical condition, and chronic headaches.  In March 2006, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in May 2006.

In July 2007, the Veteran presented sworn testimony during a Travel Board hearing in Lincoln, Nebraska, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In January 2009 and September 2010, the Board remanded the Veteran's claims of entitlement to service connection for a bilateral knee disorder, a lumbar spine disorder, a cervical spine disorder, and chronic headaches to the Appeals Management Center (AMC) for further evidentiary development, including attempting to obtain private treatment records from Dr. R. and D. H., after securing a signed release from the Veteran.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC sent the Veteran a letter in September 2010 asking that he complete, sign, and return Forms 21-4142, Authorization and Consent to Release Information, for Dr. D. H. and Dr. R.  The Veteran did not provide such signed releases and the AMC readjudicated the matter in an October 2010 supplemental statement of the case.  Accordingly, all remand instructions issued by the Board have been complied with and these matters are once again before the Board.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Board is cognizant of the fact that the Veteran's case has been in adjudicative status since 2005, and that it has been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claims.

As noted above, the Veteran's case was remanded by the Board most recently in September 2010 to attempt to obtain outstanding private treatment records.  The AMC sent the Veteran a letter in September 2010 asking him to complete and sign releases of information for Dr. D. H. of Nebraska Orthopedics and Dr. R. of the Butler County Clinic.  The Veteran did not respond to this letter and the AMC confirmed the denials of service connection in an October 2010 supplemental statement of the case.  The Veteran did, however, respond to the October 2010 supplemental statement of the case.  In a November 2010 letter, the Veteran indicated that he believed he had already submitted the requisite releases.  A review of the claims file is negative for any releases for Drs. D. H. and R.  Therefore, the case must be remanded to obtain new releases of information from the Veteran from Dr. D. H. and Dr. R.

The Board also notes that the Veteran has not been afforded a VA examination in conjunction with his claim for service connection for a bilateral knee disorder.  The Veteran has complained of current bilateral knee pain.  Additionally, an April 1966 service treatment record indicates that the Veteran complained of a pinprick sensation and swelling in the left knee and was tested for early rheumatoid arthritis of the bilateral knees.  He claims that these in-service complaints are related to his current bilateral knee symptomatology.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when there is: (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In light of the evidence showing current and in-service complaints relating to the knees and the Veteran's report that these complaints are related, the Board finds that an examination and medical nexus opinion are necessary in order to properly resolve the claim of entitlement to service connection for a bilateral knee disorder.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); see also McLendon, supra.  

The Veteran has also claimed that he has a lumbar spine disorder, a cervical spine disorder, and chronic headaches that are secondary to his bilateral knee disorder.  As discussed above, the issue of entitlement to service connection for a bilateral knee disorder has been remanded to the AMC for further development.  As a grant of service connection for this disability could impact the Veteran's claims for service connection for a lumbar spine disorder, a cervical spine disorder, and chronic headaches, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).  As such, the AMC must further develop and readjudicate the Veteran's claim of entitlement to service connection for a bilateral knee disorder, and then readjudicate his claims for service connection for a lumbar spine disorder, a cervical spine disorder, and chronic headaches.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to obtain a release of information for any treatment records held by Dr. D. H. of Nebraska Orthopedics, Dr. R. of the Butler County Clinic, or any other facilities or providers identified by the Veteran.  If the Veteran returns a completed and signed release of information, the AMC should attempt to obtain these records and associate them with the claims file.  The Veteran should be informed that he must submit new releases of information, even if he believes that he already submitted such releases, and that failure to do so will result in his case being adjudicated without these treatment records.

2.  The Veteran must be scheduled for a VA examination with an appropriate examiner to determine the diagnosis and etiology of any knee disorder.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination, including the April 1966 service treatment record regarding a left knee complaints.  This must be noted in the examination report.

The examiner must state whether the Veteran has any knee disorder and, if so, whether it is at least as likely as not that such a disability was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by a disease or injury in service, including his in-service left knee complaints.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  After completing the above actions and any other notification or development deemed necessary, the Veteran's claim of entitlement to service connection for a bilateral knee disorder should be readjudicated.  Thereafter, and following appropriate development, his claims of entitlement to service connection for a lumbar spine disorder, a cervical spine disorder, and chronic headaches should also be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the issue(s) on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).


